Citation Nr: 0202566	
Decision Date: 03/20/02    Archive Date: 04/04/02

DOCKET NO.  99-11 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for left 
brachial plexus neuritis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel







INTRODUCTION

The veteran had active military service from October 1942 to 
March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the veteran's request for an 
increased evaluation for left brachial plexus neuritis, 
currently evaluated 30 percent.  The veteran subsequently 
perfected this appeal.


FINDINGS OF FACT

1. The RO has obtained all evidence necessary for an 
equitable disposition of the veteran's appeal.

2. The veteran's left brachial plexus neuritis is manifested 
by some limitation of shoulder abduction and flexion, 
atrophy of the shoulder and the muscles of the first web 
space of the hand, decreased sensation in the ulnar and 
medial nerve distribution, and decreased grip strength.  
The functional impairment resulting from this disability 
approximates no more than moderate incomplete paralysis of 
all radicular groups.

3. The veteran has not submitted evidence which tends to show 
his service-connected left brachial plexus neuritis is 
unusual, requires frequent hospitalizations or causes 
marked interference with employment, other than that 
contemplated in the schedular standards.






CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
left brachial plexus neuritis have not been met.  38 U.S.C.A. 
§ 1155 (1991); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 
5201, 4.124a, Diagnostic Code 8613 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran was notified in the October 1998 
rating decision, the January 1999 statement of the case 
(SOC), the February 1999 supplemental statement of the case 
(SSOC), and the October 2001 SSOC, of the evidence necessary 
to warrant an increased evaluation for his service-connected 
left brachial plexus neuritis.  The Board concludes that the 
discussions in the rating decision, the SOC, and the SSOC's, 
adequately informed the veteran of the evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In 
connection with his claim, the veteran submitted statements 
from Dr. James Polhill and Dr. William Clark.  These 
statements indicate that the veteran has been receiving 
ongoing treatment for various medical conditions, including 
left brachial plexus neuritis.  The Board acknowledges that 
any treatment records of Dr. Polhill and Dr. Clark have not 
been associated with the claims folder.  However, a report of 
contact dated in June 2001 indicates that the veteran was 
notified by telephone about the VCAA and how it applies to 
his claim.  The veteran did not indicate additional pertinent 
evidence and reported that his power of attorney (POA) had 
already provided information, which appears to be the above-
referenced medical statements.  The veteran also requested 
that a decision be made as soon as possible.  Further, in 
keeping with the duty to assist, the veteran was provided 
examinations in September 1998 and April 2000.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
1991).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2001); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In accordance with the rating schedule, VA evaluated the 
veteran's left brachial plexus neuritis under the provisions 
of Diagnostic Code 8613 as neuritis of all radicular groups.  
Cranial or peripheral neuritis, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for the injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  See 38 C.F.R. § 4.123 
(2001).

Incomplete paralysis of all radicular groups in the major 
extremity is evaluated as mild (20 percent), moderate (40 
percent), and severe (70 percent).  38 C.F.R. § 4.124a, 
Diagnostic Code 8513 (2001).  Incomplete paralysis of all 
radicular groups in the minor extremity is evaluated as mild 
(20 percent), moderate (30 percent), and severe (60 percent).  
Id.  Complete paralysis of the major extremity warrants a 90 
percent evaluation and of the minor warrants an 80 percent 
evaluation.  Id.  The term "incomplete paralysis":

...indicates a degree of lost or impaired 
function substantially less than the type 
picture for complete paralysis given with 
each nerve, whether due to varied level 
of the nerve lesion or to partial 
regeneration.  When the involvement is 
wholly sensory, the rating should be for 
the mild, or at most, the moderate 
degree.  

See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves 
(2001).

The veteran is service-connected for left brachial plexus 
neuritis, as opposed to a musculoskeletal disability; 
however, there is some evidence of limitation of motion and 
therefore, the Board will consider other potentially 
applicable codes, to include Diagnostic Codes 5201, 5206, 
5207, and 5215.  Under Diagnostic Code 5201, limitation of 
motion of the minor arm is evaluated as follows: at shoulder 
level (20 percent); midway between side and shoulder level 
(20 percent); and to 25 degrees from side (30 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2001).  

Diagnostic Codes 5206 and 5207 involve limitation of forearm 
extension and flexion.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5206, 5207 (2001).  Diagnostic Code 5215 involves 
limitation of motion of the wrist.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5215 (2001).  The record does not contain 
evidence of limitation of motion of the forearm or the wrist 
and therefore, the application of these codes would be 
inappropriate.  

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2001).

Factual Background

The veteran contends that the current 30 percent evaluation 
does not adequately reflect the severity of his left brachial 
plexus neuritis.  In his 1999 substantive appeal, the veteran 
stated that his left shoulder area becomes very tired and 
weak as a result of his condition.  He further stated that 
the pain he is enduring cannot be measured and that his 
condition is far greater than in May 1973.

The veteran was originally service-connected for sclerosis 
amyotrophic lateral with neuralgia in September 1946 and 
assigned a 30 percent evaluation.  Various requests for 
increase over the years were denied.  A May 1973 rating 
decision changed the diagnosis to left brachial plexus 
neuritis and continued the 30 percent evaluation.  In April 
1978, the Board denied entitlement to an evaluation in excess 
of 30 percent for this disability.  In June 1998, the veteran 
filed another claim for increase and stated that his left 
brachial plexus neuritis is causing his arm to become very 
stiff. 

A May 1998 statement from Dr. Polhill of Physicians' Health 
Group indicates that the veteran has been under his care for 
several years for a variety of chronic problems, including 
"[c]hronic atrophy of the left shoulder and left hand 
secondary to an injury in the War (brachial plexus)."  

In September 1998, a compensation and pension examination was 
performed by Dr. John Handy (internal medicine and 
rheumatology), pursuant to a VA request.  The veteran 
reported that he began to experience left shoulder pain while 
on Okinawa in the 1940's and has had constant difficulty with 
his left shoulder.  This has not limited him in his 
activities as he has learned to compensate by avoiding 
painful maneuvers.  He experiences numbness in all parts of 
the left hand in cold weather.  He has atrophy between the 
muscles of the first and second finger of the left hand, 
apparently present since childhood.  He has had cortisone 
injections to the shoulder 3 or 4 times.  In spite of his 
shoulder problem, he has functioned normally in the business 
world and his personal life.  He can push his lawnmower to 
cut his lawn and do the usual activities, such as dressing, 
without any limitation from the shoulder.  He protects his 
hand from cold weather by keeping it in his pocket.  

On physical examination, it was noted the veteran is right 
handed.  The left shoulder showed some atrophy of the 
musculature around the left shoulder compared to the right.  
There was tenderness to palpation of the rotator cuff 
incision of the head of the humerus anteriorly and 
posteriorly.  Abduction of the right shoulder was to 170 
degrees.  Left shoulder abduction was to 150 degrees, with 
pain at 150 degrees, with movement against gravity and 
movement against strong resistance being normal, but slightly 
painful.  Right shoulder flexion was 110 degrees and left 
shoulder flexion was 90 degrees, with pain on the left.  
External rotation on the right was 90 degrees without pain 
and 90 degrees on the left with pain at 90 degrees.  Internal 
rotation on the right and left was 90 degrees with no pain.  
The examiner noted that the left shoulder experiences pain, 
fatigue and weakness, with weakness being the limiting 
symptom.  Deep tendon reflexes in the upper extremities were 
2+.  Sensory, motor, reflex and muscle examination was 
normal, except for atrophy between the first and second 
finger of the muscles of the left hand compared to the right.  
Hand strength was normal and sensory classification of the 
left arm was #4 with motor strength classification #5.  

Diagnosis was as follows:

Left brachial plexus neuritis with 
subjective factors being pain in the left 
shoulder on certain movements, and 
numbness of the left hand on exposure to 
cold, with objective factors being 
limitation of abduction and flexion of 
the left shoulder, with atrophy of the 
interosseous muscles between the first 
and second finger of the left hand.  

The examiner further remarked that:

The shoulder malady does not limit him in 
his daily activities, as he has learned 
to overcome this by protecting the 
shoulder.  The hand numbness that is part 
of the brachial plexus neuritis limits 
him in the use of his hand in cold 
weather.

A December 1998 report/letter from Dr. Clark of Orthopaedic 
Associates of Augusta indicates the veteran has been followed 
in his office for a number of years for various complaints, 
including episodes of bursitis involving both of his 
shoulders.  On examination, some atrophy was noted about the 
shoulder muscles but the veteran was able to actively abduct 
to about 120 degrees bilaterally and internally and 
externally rotate, but it was uncomfortable, and he had some 
suggestion of impingement in the left shoulder.  He was very 
sensitive to percussion of the ulnar nerve at the left elbow 
and had decreased sensation in the ulnar and median nerve 
distribution of the hand with 7-mm two-point discrimination, 
weakness to abduction and adduction of the index finger and 
fifth fingers.  There was atrophy of the first web space.  
Biceps and triceps reflexes were 1+ symmetrically.  X-rays of 
the left elbow were essentially negative.  Impression was 
"[r]esidual and progressive weakness of the left arm with 
weakness about the shoulder and weakness distally, 
predominantly involving the ulnar nerve."

In April 2000, the veteran underwent another compensation and 
pension examination at VA request.  Said examination was 
performed by Dr. Henry Baffoe-Bonnie.  The veteran reported 
injuring his left shoulder in Okinawa and being sent to 
Hawaii for physical therapy.  At that time, his symptoms were 
progressive weakness and an inability to straighten out his 
fingers.  Eventually, there was progressive atrophy of the 
interosseous muscles and he was diagnosed with amyotrophic 
lateral sclerosis (ALS).  This diagnosis was changed to 
brachial plexus neuritis in 1973 and since that time, the 
veteran complains of episodic fingers without any pain.  He 
denies numbness or tingling.  

On physical examination, the veteran had atrophy of the 
shoulder muscles bilaterally, especially on the left.  He was 
able to actively flex and abduct to about 120 degrees 
bilaterally and internally and externally rotate to 90 
degrees but it was uncomfortable.  The examiner noted that 
the veteran had marked limitation of motion of the neck.  He 
was extremely sensitive to percussion of the ulnar nerve on 
the left elbow.  Sensory examination indicated decreased 
sensation of the ulnar and median nerve distribution of the 
left hand and there was significant atrophy of the muscles of 
the first web space.  Other interosseous muscles appeared 
normal in bulk.  Reflexes were 1+ throughout.  Assessment 
included brachial plexus neuritis secondary to a left 
shoulder injury with the following residual impairments:

1. Decreased sensation in the ulnar and 
median nerve distribution of the left 
upper extremity;
2. Atrophy of the muscles of the first 
web space of the left hand; and
3. Decreased grip strength of the left 
hand.

Analysis

As noted, the veteran's left brachial plexus neuritis is 
currently evaluated 30 percent under Diagnostic Code 8613 for 
moderate incomplete paralysis of all radicular groups of a 
minor extremity.  Considering the medical evidence of the 
severity of the veteran's left brachial plexus neuritis, the 
Board finds that the impairment shown does not exceed that 
contemplated by a 30 percent evaluation.

In determining the severity of the veteran's current 
disability, the Board notes that the words "mild," 
"moderate" and "severe" are not defined in the rating 
schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 
(2001).

Organic changes associated with neuritis include loss of 
reflexes, muscle atrophy, sensory disturbances and constant 
pain.  See 38 C.F.R. § 4.123 (2001).  On examination in 
September 1998, deep tendon reflexes in the upper extremity 
were 
2+.  Sensory, motor, reflex and muscle examination was normal 
except for the atrophy between the first and second finger of 
the muscles of the left hand.  In December 1998, biceps and 
triceps reflexes were 1+ symmetrically.  In April 2000, 
reflexes were 1+ throughout.  Based on these findings, the 
veteran does not appear to have any significant loss of 
reflexes.  

There is evidence of some limitation of shoulder flexion and 
abduction.  According to VA standards, normal range of motion 
of the shoulder is as follows:  flexion 0 to 180 degrees; 
abduction 0 to 180 degrees; external rotation 0 to 90 
degrees; and internal rotation 0 to 90 degrees.  38 C.F.R. 
§ 4.71, Plate I (2001).  On examination in April 2000, the 
veteran was able to actively flex and abduct to 120 degrees 
bilaterally and internally and externally rotate to 90 
degrees but it was uncomfortable.

The medical evidence indicates the veteran has atrophy of his 
shoulder muscles bilaterally, especially on the left.  On 
examination in September 1998, muscle strength was quite good 
in the left arm (#5) and sensory disturbance was mild (#4). 
There is also atrophy of the muscles of the first web space 
of the left hand and the most recent examination indicates 
this atrophy is significant.  Notwithstanding, this is 
limited to the muscles of the first web space and the other 
interosseous muscles appeared normal in bulk.  According to 
the April 2000 examination, the veteran also has decreased 
sensation of the ulnar and median nerve distribution of the 
left upper extremity and decreased grip strength.  

Objective medical evidence establishes that the veteran's 
left brachial plexus neuritis is manifested by some 
limitation of shoulder abduction and flexion, atrophy of the 
shoulder and of the muscles of the first web space, decreased 
sensation of the ulnar and median nerve distribution and 
decreased grip strength. 

Functionally, the September 1998 examination indicates that 
the veteran's shoulder malady does not limit his daily 
activities as he has learned to overcome this.  The use of 
his hand is limited in cold weather due to complaints of 
numbness.  There is no objective evidence of additional 
functional limitation of the hand other than some decreased 
grip strength.  Based on the medical evidence, the Board does 
not find the veteran's functional impairment resulting from 
his service-connected left brachial plexus neuritis to be 
productive of severe incomplete paralysis.  Therefore, an 
evaluation in excess of 30 percent is not warranted.

Additionally, the Board has considered whether the veteran 
would be entitled to a higher evaluation if his disability 
were evaluated under Diagnostic Code 5201 for limitation of 
motion of the arm.  The Board notes that a 30 percent 
evaluation is the maximum schedular evaluation for limitation 
of motion of the minor arm.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2001).  Therefore, an evaluation in 
excess of 30 percent is not available under this provision.  
The Board also notes that even assuming the veteran's 
disability warranted a compensable evaluation pursuant to 
Diagnostic Code 5201, he would not be entitled to a separate 
evaluation under this provision due to the avoidance of 
pyramiding.  See 38 C.F.R. § 4.14 (2001) (the evaluation of 
the same manifestation under different diagnoses is to be 
avoided).

In denying the veteran's claim for an increased evaluation, 
the Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.59 as interpreted in DeLuca, supra.  There is no basis for 
a rating in excess of 30 percent based on limitation of 
motion due to any functional loss as the veteran is currently 
receiving 30 percent, which is the maximum schedular rating 
for limitation of motion of the minor arm absent evidence of 
ankylosis.  See Johnston v. Brown, 10 Vet. App. 80 (1997).

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2001).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
left brachial plexus neuritis and there is no indication that 
this disability has a marked interference with employment.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action.  VAOPGCPREC 6-96 
(1996).


ORDER

An evaluation in excess of 30 percent for left brachial 
plexus neuritis is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

